Citation Nr: 1020759	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative medial instability of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from November 1983 to July 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision in which the RO, inter alia, 
granted an increased rating for post-operative medial 
instability of the left knee, from 10 to 20 percent, as well 
as granted a separate, 10 percent rating for degenerative 
arthritis of the left knee.  In September 2002, the Veteran 
filed a notice of disagreement (NOD) with the assigned 
disability ratings.  A statement of the case (SOC) was issued 
in August 2004, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in September 2004.

In his substantive appeal, the Veteran requested a Board  
hearing before a Veterans Law Judge at the RO.  A March 2010 
letter informed him that his hearing was scheduled for April 
7, 2010.  However, in correspondence received in April 2010, 
the Veteran cancelled his hearing request.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

Where the agency of original jurisdiction receives additional 
pertinent evidence after an SOC or the most recent 
Supplemental SOC (SSOC) has been issued and before the appeal 
is certified to the Board and the appellate record is 
transferred to the Board, the agency of original jurisdiction 
must furnish the appellant and his or her representative, if 
any, an SSOC.  38 C.F.R. §§ 19.31(b), 19.37(a) (2009).

Subsequent to the RO's issuance of the SOC in August 2004, 
and before the appeal was certified to the Board and the 
appellate record was transferred to the Board in May 2010, 
pertinent medical records, including VA treatment records, 
July 2007 and May 2009 VA X-ray reports, and the report of a 
July 2007 VA examination of the left knee were associated 
with the claims file.  The record does not reflect that any 
SSOC was issued subsequent to the August 2004 SOC.  Thus, 
these matters must be remanded for the RO to consider the 
pertinent evidence associated with the claims file since the 
August 2004 SOC, to readjudicate the claims, and to provide 
the Veteran with an SSOC reflecting consideration of such 
evidence.  Id.

The Board also finds that prior to readjudication of these 
claims, additional development is required.  In an April 2010 
statement, the Veteran asserted that his service-connected 
disabilities had worsened, and indicated that he continued to 
receive treatment at VA medical centers for such 
disabilities.  In this regard, the record reflects that the 
Veteran has received treatment at the Bronx and New York VA 
Medical Centers, and that treatment records from these 
facilities dated as recently as August 17, 2009, are of 
record.  In a May 2010 Appellant's Brief, the Veteran's 
representative requested that the Veteran be provided a new 
VA examination of the disabilities on appeal in light of his 
assertions that such disabilities had worsened.  

Thus, t ensure that the record reflects the current severity 
of the Veteran's left knee disabilities, and in light of the 
Veteran's contention of increased symptomatology, the Board 
finds that a contemporaneous examination, with findings 
responsive to the applicable rating criteria, is needed to 
evaluate properly the service-connected disabilities under 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic examination at a VA medical facility.  The 
Veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.   See 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that Veteran has received treatment  from the Bronx and New 
York VA Medical Centers (VAMCs), and records from those 
facilities, dated up to August  17, 2009 are of record.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the above-named facilities any outstanding records of  
pertinent evaluation and/or treatment, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.
, to the present.

Further, to ensure that all due process requirements are met 
while these matters are in remand, and that the record before 
the examiner is complete, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim on appeal.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's readjudication of the matter of a higher rating for left 
knee degenerative arthritis should include consideration of 
whether separate ratings are assignable for limited flexion 
and limited extension.  See VAOPGCPREC 9-2004 (2004).   The 
RO's adjudication of each claim should also include 
consideration of whether "staged" rating of the Veteran's 
disabilities (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Bronx and 
New York VA Medical Centers all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran's left knee, since 
August 17, 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable it 
to obtain any additional evidence pertinent 
to the claims on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA orthopedic examination, by an appropriate 
physician, at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of the 
Veteran's documented medical history and 
assertions.  All necessary tests and studies 
should be accomplished (with all findings 
made available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should conduct range of motion 
testing of the left knee, expressed in 
degrees.  The examiner should indicate 
whether, on examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after having 
considered the Veteran's medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the physician 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

If instability or subluxation is present, 
the physician should, based on the 
examination results and the Veteran's 
documented medical history and assertions, 
assess whether such instability or 
subluxation is slight, moderate or severe.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal.  If the 
Veteran fails, without good cause, to report 
to the scheduled examination, in 
adjudicating each claim for increase, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate each claim in light of 
pertinent evidence (to particularly include 
evidence added to the record since the RO's 
last adjudication of the claims) and legal 
authority (to include, with respect to left 
knee degenerative arthritis, whether 
separate ratings for limited flexion and 
extension are warranted; and, for each 
claim, whether "staged" rating of the 
disability, pursuant to Hart (cited to 
above) is appropriate).

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


